      Case 1:19-cv-00835-LG-RPM Document 38 Filed 10/26/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

CHRISTOPHER DENKLER
and KRISTIN DENKLER                                                   PLAINTIFFS

v.                                               CAUSE NO. 1:19cv835-LG-RPM

GLEN ALEXANDER                                                       DEFENDANT

      MEMORANDUM OPINION GRANTING DEFENDANT’S MOTION
         TO EXCLUDE EXPERT TESTIMONY OF TIM CORBITT

      BEFORE THE COURT is Defendant Glen Alexander’s [33] Motion to

Exclude Expert Testimony of Tim Corbitt. The parties have fully briefed the

Motion. After reviewing the submissions of the parties, the record in this matter,

and the applicable law, the Court finds that Alexander’s Motion to Exclude should

be granted.

                                  BACKGROUND

      This lawsuit arose out of an August 18, 2017 motor vehicle accident on

Highway 603 in Kiln, Mississippi. At the time of the accident, Alexander was

driving a 1995 Volvo Integral truck tractor that was pulling a log trailer, and

Plaintiff Christopher Denkler was operating a 2011 Yamaha FZ8 motorcycle.

According to the Complaint, Denkler and Alexander were traveling South on

Highway 603, with one car in between them. Alexander slowed considerably and

turned on his truck’s right turn signal. Denkler began to pass Alexander and the

car traveling between them, when Alexander turned left in front of Denkler.

Denkler attempted to stop, but he was thrown off his motorcycle. The motorcycle
      Case 1:19-cv-00835-LG-RPM Document 38 Filed 10/26/20 Page 2 of 5




struck Denkler and then proceeded down the highway before becoming wedged

under the tires of Alexander’s trailer. Denkler and his wife Kristin have sued

Alexander, alleging negligence. The Denklers also sued the owner of the truck,

Paulette Henley d/b/a Henley Construction, but the Denklers voluntarily dismissed

their claims against Henley after Henley’s death.

      The Denklers have designated Tim Corbitt as an expert in the field of

accident reconstruction. Alexander has filed the instant Motion to Exclude Corbitt’s

proposed testimony and opinions. In support of these opinions, Corbitt cites the

Mississippi Professional Driver’s Manual’s instructions to check mirrors regularly,

particularly during turns and while driving in close quarters, as well as instructions

to signal well before turning. (Id. at 7).

                                    DISCUSSION

      The party offering the proposed expert has the burden of proving by a

preponderance of the evidence that the expert’s proffered testimony satisfies Rule

702 of the Federal Rules of Evidence. Mathis v. Exxon Corp., 302 F.3d 448, 459-60

(5th Cir. 2002). Rule 702 provides that an expert witness “who is qualified as an

expert by knowledge, skill, experience, training, or education” may testify if:

      (a) the expert’s scientific, technical, or other specialized knowledge
      will help the trier of fact to understand the evidence or to determine
      a fact in issue;
      (b) the testimony is based on sufficient facts or data;
      (c) the testimony is the product of reliable principles and methods;
      and
      (d) the expert has reliably applied the principles and methods to the
      facts of the case.




                                             -2-
       Case 1:19-cv-00835-LG-RPM Document 38 Filed 10/26/20 Page 3 of 5




Fed. R. Evid. 702. Therefore, “expert testimony is admissible only if it is both

relevant and reliable.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 243 (5th Cir.

2002). “Expert testimony which does not relate to any issue in the case is not

relevant and, ergo, non-helpful.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S.

579, 591 (1993). To be reliable, an expert’s opinions must be based on sufficient

facts or data and must be the product of reliable principles and methods. Fed. R.

Evid. 702(b), (c).

       In his expert report, Corbitt gave the following opinions that are relevant to

the pending Motion:

       7. Mr. Alexander failed to properly signal his intent to turn left. By
       utilizing a right turn signal, traffic approaching from the rear assumes
       that the vehicle will turn right . . . .

       8. Mr. Alexander failed to maintain a proper lookout and check his
       mirror prior to executing his turn and failed to recognize the passing
       motorcycle approaching on his left side.

(Def.’s Mot. Ex. B, at 8-9, ECF No. 33-2). The Denklers argue that Corbitt’s opinions

are inadmissible legal conclusions. In addition, they assert that the opinions are

irrelevant, unreliable, and should be excluded as prejudicial pursuant to Fed. R.

Evid. 403.

       Corbitt’s opinion concerning failure to properly signal a turn is not helpful

and therefore not relevant. The jury can determine on its own whether signaling a

right turn before making a left turn constitutes failure to properly signal a turn.

See, e.g., Keyes v. Techtronic Indus. Factory Outlets, Inc., No. 3:18-CV-671-DPJ-

FKB, 2020 WL 5592694, at *2 (S.D. Miss. Aug. 4, 2020) (excluding an expert’s



                                          -3-
      Case 1:19-cv-00835-LG-RPM Document 38 Filed 10/26/20 Page 4 of 5




opinions because the jurors were capable of examining the evidence and reaching

their own conclusions about what happened to cause the plaintiff’s injuries); Clark

v. Lard Oil Co., Inc., No. 2:18-CV-00109-KS-MTP, 2019 WL 4346544, at *4 (S.D.

Miss. Sept. 12, 2019) (excluding expert whose opinions were “well within the

purview of the jury’s common experience and knowledge”); Facille v. Madere & Sons

Towing, Inc., No. CV 13-6470, 2014 WL 12719079, at *4 (E.D. La. Nov. 26, 2014)

(excluding expert where the proffered testimony “concern[ed] common sense issues

with which the fact finder needs no expert assistance”). As a result, Corbitt’s

opinion concerning failure to properly signal a turn must be excluded.

      As for Corbitt’s opinions that Alexander failed to keep a proper lookout and

check his mirrors, Corbitt does not cite any testimony regarding whether Alexander

checked his mirrors prior to turning. Corbitt performed calculations that resulted

in an opinion that Denkler’s motorcycle would have been visible in Alexander’s

mirror for 3.8 to 4.15 seconds before the accident occurred. (Id. at 8). However,

these calculations seem to include some of the time after Alexander had started his

turn, while Denkler was skidding in an attempt to avoid striking Alexander’s truck

and trailer. Corbitt does not state whether Alexander could have avoided the

accident if he saw Denkler in his mirror after Denkler began to skid. Moreover,

Corbitt appears to assume that Alexander did not check his mirrors or otherwise

keep a proper lookout because Alexander did not see Denkler before turning left.

      “[N]othing in either Daubert or the Federal Rules of Evidence requires a

district court to admit opinion evidence that is connected to existing data only by



                                          -4-
      Case 1:19-cv-00835-LG-RPM Document 38 Filed 10/26/20 Page 5 of 5




the ipse dixit of the expert.” Keyes, No. 3:18-CV-671-DPJ-FKB, 2020 WL 5592694,

at *2 (S.D. Miss. Aug. 4, 2020) (quoting Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146

(1997). As the Fifth Circuit has explained,

      To determine whether proffered testimony is reliable, the trial court
      must make “a preliminary assessment of whether the reasoning or
      methodology underlying the testimony is . . . valid and of whether that
      reasoning or methodology properly can be applied to the facts in issue.”
      Ultimately, the trial court must also find an “adequate fit between the
      data and the opinion proffered.”

Brown v. Illinois Cent. R. Co., 705 F.3d 531, 535 (5th Cir. 2013) (quoting Daubert,

509 U.S. at 592-93; Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998)).

      Corbitt’s opinion that Alexander failed to keep a proper lookout and check his

mirrors before turning are speculative and conclusory, and therefore, unreliable.

Therefore, Alexander’s Motion to exclude this opinion must be granted.

                                   CONCLUSION

      For the foregoing reasons, the Court finds that Corbitt’s opinions that

Alexander failed to properly signal his turn, failed to keep a proper lookout, and

failed to check his mirrors should be excluded.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that Defendant Glen

Alexander’s [33] Motion to Exclude Expert Testimony of Tim Corbitt is GRANTED.

      SO ORDERED AND ADJUDGED this the 26th day of October, 2020.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -5-
